DETAILED ACTION
Status of Claims
1.	This action is in reply to the Applicant’s Request for Reconsideration dated April 20, 2022.
2.	Claims 1-17, 19 and 26-33 have been cancelled.
3.	Claims 18 and 20-25 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.            Claims 18 and 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The independent claim recites receiving current market data for a tradeable object; displaying in a trading interface for the received current market data where the trading interface includes: a plurality of aligned price levels sequentially arranged along a central price axis, wherein the central price axis is displayed vertically, a plurality of ask regions aligned  adjacent to the central price axis, where each ask region of the plurality of ask regions is aligned with a corresponding price level; and a plurality of bid regions aligned adjacent to the central price axis, where each bid region of the plurality of bid regions is aligned with a corresponding price level; displaying, in the trading interface, the current market data according to a first interface format, the first interface format including: a current price for the tradeable object displayed at each price level of the plurality of price levels; a numerical value representing a current ask quantity available for each of the plurality of ask regions aligned adjacent to the price displayed in the current price for each price level; a numerical value representing a current bid quantity available for each of the plurality of bid regions aligned adjacent to the price displayed in the current price for each price level; receiving, at the trading interface a toggle command to switch between the first interface format and a second interface format; in response to receiving the toggle command, at the trading interface, replacing the first interface format with the second interface format such that the first interface format is minimized and replaced by the second interface format displaying the same received current market data, the second interface format including: an ask bar visually representing the current ask quantity displayed at each of the plurality of ask regions aligned adjacent to each price level sequentially arranged along the central price axis and wherein the ask bar extends horizontally from the vertically-aligned central price axis; and a bid bar visually representing the current bid quantity displayed at each of the plurality of bid regions aligned adjacent to each price level sequentially arranged along the central price axis and wherein the bid bar extends horizontally from the vertically-aligned central price axis in a direction opposite from the horizontal ask bar;  receiving a first user command selecting a first price level displayed in the trading interface; in response to receiving the first user command, submitting a first order to trade the tradeable object at the price displayed in the selected first price level displayed in the trading interface.
	The series of steps recited describe displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.                                                                                                                                                                                                        
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
	Yes, the current claims recite a method for displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the claims recite a series of steps displaying market data in different formats at selected price levels, receiving a toggle command to switch between a first and second interface and in response minimizing the first interface format and replacing it with the second interface format displaying the same received current market data and submitting orders to trade at selected price levels which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.                       
Claim 18 recites a trading device with a processor and a display device, a user input device, and a trading interface of a graphical user interface, and is just applying generic computer components to the recited abstract limitations.  The graphical user interface and the trading interface appear to be just software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In the instant case, the independent claims recite additional elements that are mere instructions to apply an exception because they do not more than merely invoke computers or machinery as a tool in its ordinary capacity for receiving, displaying and converting data to other formats. As currently claimed, the limitations are using computers or other machinery as a tool to perform an existing process and is therefore equivalent to “applying it”.
In the instant case, the claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea, steps related to utilizing current market data at various price levels, selection of a particular data source (market data) or type of data to be manipulated (visualizing ask and bid regions for tradeable objects at different price levels and formats) do not add a meaningful limitation equating to significantly more than the process of displaying market data in different formats at selected price levels and submitting orders to trade at selected price levels via a series of steps.
In the instant case, the claims are indicating a field of use or technological environment in which to apply the judicial exception by referencing the market data being used.  Claim 18 recites that the steps are performed by a processor of a trading device. 
In particular, the claim only recites a trading device with a processor and a display device, a user input device and a trading interface of a graphical user interface which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  i) receiving or transmitting data over a network, ii) performing repetitive calculations, iii) electronic recordkeeping, iv) storing and retrieving information in memory, v) electronically scanning or extracting data from a physical document, vi) a web browser’s back and forward button functionality (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order; shuffling and dealing a standard deck of cards; restricting public access to media by requiring a consumer to view an advertisement; identifying undeliverable mail items, decoding data on those mail items, and creating output data; presenting offers and gathering statistics; determining an estimated outcome and setting a price; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data; storing and retrieving information and electronically scanning or extracting data as well as sorting information– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“It should be understood that the trading device may be any computing device, such as a personal computer, laptop computer, hand-held computer, tablet computer, smart phone or some other device that includes a display, user interface and includes hardware for communication with the electronic exchange.” (See Applicant Specification paragraph 3)  

“Although this description discloses embodiments including, among other components, software executed on hardware, it should be noted that the embodiments are merely illustrative and should not be considered as limiting. For example, it is contemplated that any or all of these hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software, and/or firmware. Accordingly, certain embodiments may be implemented in other ways. Furthermore, well known process steps and computer components may have not been described in detail herein in order to avoid unnecessarily obscuring the underlying concepts.” (See Applicant Specification paragraph 19) 

“Other embodiments are directed to a non-transitory computer-readable information recording medium which stores a program for controlling a computer to receive market data from an electronic exchange, the program comprising code for permitting the computer to perform the steps for displaying the first interface format including all of the features described above and/or the features of the exemplary embodiments described herein below, and displaying a second interface format of current market data in a second area of the display device, the second area being smaller than the first area, responsive receiving a user selection to through a user input device, wherein the second interface format may include all of the features described above and/or the features of the exemplary embodiments described herein." (See Applicant Specification paragraph 24) 

“A trading application may include computer readable instructions that are stored in a computer readable medium and executable by a processor. A computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory, read-only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non- transitory or tangible computer readable medium is expressly defined to include any type of computer readable storage media and to exclude propagating signals.” (See Applicant Specification paragraph 35)

“One or more components or modules of a trading application may be loaded into the computer readable medium of the trading device 110 from another computer readable medium. For example, the trading application (or updates to the trading application) may be stored by a manufacturer, developer, or publisher on one or more CDs or DVDs, which are then loaded onto the trading device 110 or to a server from which the trading device 110 retrieves the trading application. As another example, the trading device 110 may receive the trading application (or updates to the trading application) from a server, for example, via the Internet or an internal network. The trading device 110 may receive the trading application or updates when requested by the trading device 110 (for example, "pull distribution") and/or un-requested by the trading device 110 (for example, "push distribution").” (See Applicant Specification paragraph 36) 

“FIG. 3 illustrates a block diagram of an example computing device 300 which may beused to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 57)

“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided. As another example, the computing device 300 may not include an input device 318 or output device 320.” (See Applicant Specification paragraph 58)

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 59)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example. The processor 312 may be a single device or a combination of devices, such as one or more devices associated with a network or distributed processing. Any processing strategy may be used, such as multi- processing, multi-tasking, parallel processing, and/or remote processing. Processing may be local or remote and may be moved from one processor to another processor. In certain embodiments, the computing device 300 is a multi-processor system and, thus, may include one or more additional processors which are communicatively coupled to the communication network 310.” (See Applicant Specification paragraph 60)
“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 61)
“The memory 314 may be one or more tangible media, such as computer readable storage media, for example. Computer readable storage media may include various types of volatile and non-volatile storage media, including, for example, random access memory, read- only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable medium and to exclude propagating signals. The memory 314 may include any desired type of mass storage device including hard disk drives, optical media, magnetic tape or disk, etc.” (See Applicant Specification paragraph 62)

“The memory 314 may include one or more memory devices. For example, the memory 314 may include local memory, a mass storage device, volatile memory, non-volatile memory, or a combination thereof. The memory 314 may be adjacent to, part of, programmed with, networked with, and/or remote from processor 312, so the data stored in the memory 314 may be retrieved and processed by the processor 312, for example. The memory 314 may store instructions which are executable by the processor 312. The instructions may be executed to perform one or more of the acts or functions described herein or shown in the figures.” (See Applicant Specification paragraph 63) 

“The memory 314 may store a trading application 330. In certain embodiments, the trading application 330 may be accessed from or stored in different locations. The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.” (See Applicant Specification paragraph 64)
“In certain embodiments, during an installation process, the trading application may be transferred from the input device 318 and/or the network 340 to the memory 314. When the computing device 300 is running or preparing to run the trading application 330, the processor 312 may retrieve the instructions from the memory 314 via the communication network 310.” (See Applicant Specification paragraph 65) 

“The example block diagrams, systems, and/or flow diagrams may be implemented using any combination of application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)), field programmable logic device(s) (FPLD(s)), discrete logic, hardware, and/or firmware, for example. Also, some or all of the example methods may be implemented manually or in combination with the foregoing techniques, for example.” (See Applicant Specification paragraph 79)

“The example block diagrams, systems, and/or flow diagrams may be performed using one or more processors, controllers, and/or other processing devices, for example. For example, the examples may be implemented using coded instructions, for example, computer readable instructions, stored on a tangible computer readable medium. A tangible computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory (RAM), read-only memory (ROM), programmable read-only memory (PROM), electrically programmable read-only memory (EPROM), electrically erasable read-only memory (EEPROM), flash memory, a hard disk drive, optical media, magnetic tape, a file server, any other tangible data storage device, or any combination thereof. The tangible computer readable medium is non-transitory.” (See Applicant Specification paragraph 80) 

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea
The independent claim is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Claim 20 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the ask bar for the current ask quantity included in the ask regions and bid bar for the current bid quantity included in the bid regions displayed in the second interface format extend in opposing directions relative to the central price axis. No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 21 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the bid bar comprises a graphic of a size that is scaled relative to all of the current bid quantities in each of the plurality of bid regions.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 22 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the ask bar comprises a graphic of a size that is scaled relative to all of the current ask quantities in each of the plurality of ask regions.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 23 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising where the second interface format further includes a display of at least one of the current prices.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 24 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising wherein the ask bar and the bid bar are each displayed in one or more colors.  No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Claim 25 includes all of the limitations of Claim 18 reciting the same abstract ideas as presented above.  The claims recite additional limitations further comprising redisplaying the first interface format after displaying the second interface format in response to receiving a second user selection thereof through a user input device. No additional hardware components other than those found in the independent claim is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented in the independent claim.  The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
The dependent claims further define the abstract idea that is presented in the independent Claim 18 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons as basis as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   Therefore the dependent claims are also directed to an abstract idea.
Thus, Claims 18 and 20-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Interpretation
6.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
	In particular, Applicant uses the following terms:

A trading device: the claims indicate that the trading device has a processor and a display device.
Applicant’s Specification indicates the following:
“It should be understood that the trading device may be any computing device, such as a personal computer, laptop computer, hand-held computer, tablet computer, smart phone or some other device that includes a display, user interface and includes hardware for communication with the electronic exchange.” (See Applicant Specification paragraph 3)  

“FIG. 3 illustrates a block diagram of an example computing device 300 which may beused to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 57)

“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided. As another example, the computing device 300 may not include an input device 318 or output device 320.” (See Applicant Specification paragraph 58)

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 59)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example. The processor 312 may be a single device or a combination of devices, such as one or more devices associated with a network or distributed processing. Any processing strategy may be used, such as multi- processing, multi-tasking, parallel processing, and/or remote processing. Processing may be local or remote and may be moved from one processor to another processor. In certain embodiments, the computing device 300 is a multi-processor system and, thus, may include one or more additional processors which are communicatively coupled to the communication network 310.” (See Applicant Specification paragraph 60)
“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 61)

A trading interface:
“FIG. 4 provides an embodiment of an exemplary trading interface of the invention referred to herein as a trading interface format 402 for presenting market data relating to a tradeable object. Interface format 402 may be displayed in a display area 400 defined on any type of display device in communication with computing device 300, and may be connected with or otherwise comprise output device 320.” (See Applicant Specification paragraph 67)


As such, the trading device can be any computing device that includes a display, user interface and includes hardware for communication with the electronic exchange.  The computing device includes a communication network, processor, memory, an interface, an input device and an output device and may include additional, different or fewer components. The trading device may include one or more computing devices which may include a processor may be any suitable processor which may be one or more general processors. The processor may be operable to execute logic or instructions to perform functions, acts or tasks disclosed.  
The trading interface appears to be a presentation of market data relating to a tradeable object that is displayed on any type of display device.  The user input device is also disclosed at a high level. (See Applicant Specification paragraphs 20, 23-24 and 75-76)
Accordingly, it appears that the term “trading device” discloses nothing more than a general purpose computer that is executing the instructions. The term “trading interface” discloses nothing more than an interface format that presents market data relating to a tradeable object on any type of display device in communication with a computing device.  The term “user input device” appears to be nothing more than any manner of input and the terms will be interpreted in this manner for purposes of examination.
Prior Art of Record Not Currently Relied Upon
Singer (US PG Pub. 2012/0173405) – disclosing systems and methods that provide a trading interface that includes an integrated market grid region and a chart region that can be simultaneously used for order entry and market analysis.  
Stearns (US PG Pub. 2010/0030678) -  disclosing a system and method for the electronic trading of investment vehicles using a graphical user interface with a versatile and efficient market depth tool with a dynamic price axis for executing trades.  (See Stearns paragraph 2)  The tool advantangeously provides flexible and configurable systems for centering a central market price in specified areas of a graphical user interface display. (See Stearns paragraph 11)  The market depth tool may be represented by a plurality of axes, oriented horizontally, vertically or in some other relationship, with a first axis (which could be a row or a column) representative of prices of the vehicle being traded, a second axis (which could be a row or a column) representative of bid volume and a third axis (which could be a row or a column) representative of ask volume.  (See Stearns paragraph 11)  
Singer 2 (US PG Pub. 2004/0103054) - disclosing a trading screen configurable for two or more display regions in which at least one of the regions uses consolidation.  (See Singer 2 paragraph 39)  The trading screen may be used to increase the resolution at an area surrounding the inside market, while still using price consolidation to allow the trader to view information from price levels further away from the inside market.  (See Singer 2 paragraph 39)  The ask quantity column displays current ask quantities at various different price levels and the bid quantity column displays current bid quantities at various different price levels. (See Singer 2 paragraph 41) The trading screen may be configured to display two or more different display regions, which may be sub-regions of the price column and may be used to display un-consolidated or consolidated price levels. (See Singer 2 paragraph 50) 
Rosenthal et al. (US PG Pub. 2010/0293110) - discloses a method and system for electronic options trading on a graphical user interface. (See Rosenthal Abstract) The method and system provide one or more sets of electronic option trading information for automatically display[ing] in a graphical in a dynamic option information column a market depth format. (See Rosenthal paragraph 27) The information displayed in the dynamic option information column is dynamically selectable and changeable based on electronic option trading preferences. (See Rosenthal paragraph 27) The application provides the ability to manage Desktop Layouts, which is a state of a GUI as it appears to a user.  (See Rosenthal paragraph 98) This includes, but is not limited to, number of windows, type of windows, and individual window settings. (See Rosenthal paragraph 98)  
Response to Arguments
Applicant’s arguments dated April 20, 2022 have been considered as follows:
As to the 101 Rejection:
While Examiner appreciates Applicant’s arguments, it appears that Applicant is again attempting to make it appear as if Examiner is wholesale ignoring the informative nature of Smith, which is not the case.   Examiner has maintained that Applicant is overstating the import of Smith as Applicant has been attempting to equate a designation of informative with a blanket determination that electronic trading is other technology under MPEP 2106.05(a).  (See Applicant’s Arguments dated 04/20/2022, pages 5-7)  
The instant application turns on its own facts and disclosures and while in Smith, the particular claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, with the delay allowing for other matching orders to be received from in-market participants so that the order could be allocated between the first and second market participants and executed upon expiration of the delay period.  That is not what is happening in the instant application.  The instant application does not reflect the same hybrid type of derivative trading system as was determined to be not directed to a judicial exception in Smith.  The issue is not that Examiner is (as alleged by Applicant) ignoring Smith, rather the invention is not of the same sort as that seen in Smith.  
Applicant then argues that the claims do not recite a judicial exception under Prong One of Revised Step 2A. (See Applicant’s Arguments dated 04/20/2022, pages 6-7) Applicant alleges that the claims are not drawn to a fundamental economic practice but rather reflecting the features and functionality of an electronic trading system that implements a GUI for data visualization of information provided by an electronic exchange and submits that electronic trading systems are not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). (Id)  
The present claims are reciting a method that receives current market data from an electronic exchange that is displayed in a GUI on a trading device that displays the market data.  The construction of the electronic exchange that provides the data is not claimed, nor does it shift the analysis.  The claims are receiving data into an interface that allows for visualization of the data.  The claims have been properly defined as an abstract idea as disclosed in the rejection in chief despite Applicant’s argument to the contrary. 
Applicant then argues that MPEP 1721 indicates that the Director may update the MPEP but is not required to do so for any PTAB decision. (Id. at page 6) While this is correct, Applicant ignores other parts of MPEP 1721 which indicates “[w]hen the TC Director believes that guidance to the Corps is warranted as a result of a decision, the TC Director should consult with the Deputy Commissioner for Patent Examination Policy and provide a draft of the guidance that is recommended as appropriate under the circumstances. The Deputy Commissioner for Patent Examination Policy will then consult appropriate Office officials, as necessary, to formulate a recommendation to the Commissioner for Patents on the policy implications of the decision's opinion.”   MPEP 1721.  Without addressing Applicant’s arguments as to a time limit for any particular changes, it is clear that there has not been a change to examination policy or the MPEP as a result of the Smith decision.   As such, Examiner is not attempting to change a designation of a Board decision, rather is applying the examination policy to the instant application, which is distinct from the application at issue in Smith.
Though Applicant asserts that claims are part of an electronic trading system, there is no trading system claimed.  The presented independent claim is a method claim that gets information from and sends information to an electronic exchange using a trading interface – however any operations of the exchange itself are outside the bounds of the method presented.  Thus, Applicant’s argument as to electronic trading systems in the claims is not persuasive. (Id. at page 7)
As noted by Applicant the Board noted that “[t]hus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems.”  (Id at page 7) The decision did not say electronic trading systems are a technological advance, rather it was the use of a claimed timing mechanism and associated temporary restraints on execution of trades providing a specific technological improvement over prior trading systems. This is not the same thing as what is occurring in the instant application.
Applicant further argues that the claim, if found to be abstract, are subject matter patent eligible under Prong Two of Step 2A that the claims as a whole are integrated into a practical application. (Id. at page 8) Examiner disagrees.  The claims are displaying information in different forms as instructed to by a user.   Changing the format in which the data is displayed as determined by the user in the trading interface does not represent an improvement that integrates the judicial exception into a practical application.
As noted for the reasons above, the instant claims do not reflect “other technology” as discussed in MPEP 2106.04(d)(1) on the basis of Ex Parte Smith.  This argument remains unpersuasive.
The claims remain rejected under 101.

As to the 103 Rejection:
There is no prior art rejection being applied at this time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693       
June 2, 2022